       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AMBER CLACK,                                 )
                                             )
      Plaintiff,                             )
                                             ) CIVIL ACTION FILE NO.
v.                                           ) 1:19-CV-00441-LMM
                                             )
CAROLINA TRANSPORT OF                        )
BURGAW, INC., HARLAN PARKER,                 )
and GREAT DIVIDE INSURANCE                   )
COMPANY,                                     )
                                             )
      Defendants.                            )

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION
             FOR PARTIAL SUMMARY JUDGMENT

      COMES NOW Plaintiff Amber Clack (hereinafter “Plaintiff”) and files this her

Response in Opposition to Defendants’ Motion for Partial Summary Judgment

showing this Honorable Court as follows:

                                INTRODUCTION

      On March 23, 2017, Defendant Harlan Parker was driving a tractor trailer within

the course and scope of business for his employer Defendant Carolina Transport of

Burgaw, Inc. when he negligently and improperly changed lanes causing a collision

with Plaintiff’s vehicle. Due to Defendants’ negligence, Plaintiff was injured in the

subject collision resulting in damages.


                                                                                   1
        Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 2 of 15




      Defendants, however, will not take full responsibility and admit sole liability for

causing the wreck as they continue to blame Plaintiff despite no evidence showing she

was negligent. As such, Plaintiff, as pled in her Complaint, seeks to recover her

attorney’s fees pursuant to O.C.G.A. § 13-6-11 due to Defendants’ stubborn

litigiousness.

      In addition to denying complete liability for causing the wreck, Defendants also

argue Plaintiff’s injuries were not proximately caused by the wreck and her treatment

was not medically necessary in an attempt to show there is a bona fide dispute and

Defendants are entitled to partial summary judgment on the issue of attorney’s fees.

Georgia law is clear, however, an award for attorney’s fees is a question of fact to be

decided by the jury. Wherefore, Defendants’ Motion for Partial Summary Judgment

must be denied.

                            STATEMENT OF FACTS

The Collision

      On March 23, 2017, Plaintiff and Defendant Parker were traveling in adjacent

lanes on I-285. (Plaintiff depo, p. 18, lines 10-13, attached hereto as Exhibit A).

Plaintiff was driving in the middle lane and Defendant Parker was traveling in the lane

immediately to Plaintiff’s left. (Id. at 20, lines 16-20). Defendant Parker did not see

Plaintiff’s vehicle and began to merge into Plaintiff’s lane. (Defendant Parker depo.,


                                                                                       2
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 3 of 15




p. 31, lines 23-25 and p. 32, lines 1-11, attached hereto as Exhibit B). Plaintiff had no

time to react to Defendant Parker as he merged into her lane and simply had to brace

for impact. (Plaintiff depo., p. 22, lines 6-17). As a result, Defendant Parker collided

with Plaintiff’s vehicle. (Id.). At the time of the collision, Defendant Parker was

operating within the course and scope of his employment with Defendant Carolina

Transport of Burgaw, Inc. (Def. Parker depo., p. 31, lines 9-14).

Liability for the Collision

      Following the collision, investigating officers cited Defendant Parker for

improper lane change resulting in him paying a fine. (Def. Parker depo., p. 42, lines

11-25 and p. 43, lines 1-2). Defendants, however, continue to deny full responsibility

for causing the wreck from the onset. (Id. at 38, lines 15-23). Even though Defendants

allege “Plaintiff may not have been paying attention to the road at the time of the

accident,” Defendant Parker admits he has no evidence to corroborate any allegations

of Plaintiff’s negligence in causing the wreck. (Id. at 39, lines 6-12; See Defendant

Parker Discovery Response Interrogatory No. 26, attached hereto as Exhibit C).

      Defendant Parker admits that he incorrectly presumed there was no vehicle

adjacent to him when he attempted to change lanes. (Id. at p. 32, lines 5-15). He

argues that a non-party driver in Plaintiff’s lane flashed his/her lights indicating that

Defendant Parker had the space to change lanes, but Defendant Parker cannot identify


                                                                                       3
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 4 of 15




the gender of that driver nor the type or color of that driver’s vehicle. (Def. Parker

depo., p. 36, lines 6-11). Defendant Parker had driven with the aid of fender mirrors

since 1977 but did not have them installed on his truck the day of the collision. (Id. at

55, lines 15-18). He also admits that had he installed fender mirrors on his truck, he

might have been able to see Plaintiff’s vehicle before he merged into her lane. (Id. at

54, lines 6-25 and p. 55, lines 1-20).

      There is no record evidence that the wreck was caused by anything other than

Defendant Parker’s improper lane change. According to Defendant Parker himself,

Plaintiff did not do anything wrong but possibly should have seen Defendant Parker’s

negligent act earlier and that would have allowed her to avoid the collision altogether.

(Id. at 38, lines 18-25 and p. 39, lines 1-12). Specifically, Defendant Parker testified:

             Q:     Mr. Parker, do you believe that Ms. Clack did
                    anything wrong to contribute to this motor vehicle
                    collision?

             A:     Not really wrong, but I believe she was distracted
                    from something another [sic] because she hadn’t
                    pulled ahead with the other traffic. She was still
                    sitting in my blind spot and I believe she was
                    distracted by something, either talking on the phone
                    or texting or something.

             Q:     …[W]hat I am asking you is beside the fact that she
                    was in your blind spot and you believe there was
                    adequate…or enough space between her and the car
                    ahead of you to where she could have gotten out


                                                                                       4
        Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 5 of 15




                     more, do you have any other evidence to link her for
                     using the cell phone or being distracted?

              A:     Oh no, I don’t know that - - but - - it would stand to
                     reason. She hadn’t pulled ahead. She was distracted
                     doing something you know….

(Def. Parker depo., p. 38, lines 18-25 and p. 39, lines 1-12).

              Q: …[D]o you have any other evidence to link her using the
              cell phone or being distracted?

              A: Oh, no, I don’t know that –

(Id. at 39, lines 10-12). 1

Defendant’s Expert Witness

       As shown in Plaintiff’s previously filed Memorandum of Law in Support of

Plaintiff’s Motion to Exclude the Testimony of Defendants’ Expert Dr. Dennis Lacey,

M.D., Defendants and Dr. Lacey, failed to comply with Fed.R.Civ.P. 26(2)(B).

Furthermore, Dr. Lacey opined on matters outside his area of expertise, such as

Plaintiff’s post-wreck knee injury. (See Plaintiff’s Memorandum of Law in Support of

Plaintiff’s Motion to Exclude the Testimony of Defendants’ Expert Dr. Dennis Lacey,

M.D., pp. 2-7, Doc 36-1).

       Dr. Lacey opined that the treatment provided to Plaintiff by her treating



1 Plaintiff
          admits that she was using her vehicle’s hands-free Bluetooth talking to her
mother at the time of the collision. (Plaintiff depo., p. 20, lines 4-8). She also admits

                                                                                       5
        Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 6 of 15




orthopedic specialists was not “medically indicated.” (See Dr. Lacey depo. Plaintiff’s

Exhibit 3, attached herewith as Exhibit D). This treatment included an

electromyogram, nerve conduction study of her left upper extremity, epidural steroid

injections, and radiofrequency ablations. (Id.). He confirms that he does not know

Plaintiff’s physicians professionally or personally but admits that the treatment

Plaintiff received is not uncommon of how orthopedic doctors typically treat their

patients. (Dr. Lacey depo., p. 12, lines 10-15; p. 54, lines 3-14). Dr. Lacey also does

not blame Plaintiff for her treatment or even believe the treatment she received is

outside the normal course of care that an orthopedic specialist might provide. (Id. at 56,

lines 9-24). He specifically admitted, “This is unfortunately not uncommonly [sic]

how orthopedic doctors practice…” (Id. at 54, lines 6-7).

       Dr. Lacey, despite opining on the cause of Plaintiff’s patellar chondromalacia,

admitted that he would not, as part of his practice, diagnose patellar chondromalacia in

his own patients. (Dr. Lacey depo., pp. 37, lines 7-12; p. 39, lines 17-22; and p. 40,

lines 2-7). Dr. Lacey concedes that he is even unable to interpret MRI films of knees.

(Id. at 22, lines 6-7). He specifically testified, “…I don’t do joints, so I - -I don’t really

interpret or would not look at a – an MRI of the shoulder or a knee and be able to give

you any kind of a confident opinion of what it shows so I have to rely on the


used her phone to call 9-1-1 after the collision occurred. (Id. at 29, lines 5-23).

                                                                                            6
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 7 of 15




radiologist’s report.” (Dr. Lacey depo., pp. 37, lines 7-12).

               ARGUMENT AND CITATION TO AUTHORITY

   I. PLAINTIFF IS ENTITLED TO THE BENEFIT OF EVERY
      RESPONSIBLE DOUBT AND INFERENCE
      Summary judgment may only be granted where “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(a). The party seeking summary judgment “bears the

initial responsibility of informing the district court of the basis for its motion, and

identifying [materials] which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Only when that

burden has been met does the burden shift to the non-moving party to demonstrate that

there is indeed a material issue of fact that precludes summary judgment.” Clark v.

Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The Eleventh Circuit

explained:

          In assessing whether the movant has met this burden, the courts
          should view the evidence and all factual inferences therefrom in the
          light most favorable to the party opposing the motion. All reasonable
          doubts about the facts should be resolved in favor of the non-movant.
          If the record presents factual issues, the court must not decide them; it
          must deny the motion and proceed to trial. Summary judgment may be
          inappropriate even where the parties agree on the basic facts, but
          disagree about the inferences that should be drawn from these facts. If
          reasonable minds might differ on the inferences arising from
          undisputed facts, then the court should deny summary judgment.


                                                                                      7
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 8 of 15




Burton v. City of Belle Glade, 178 F.3d 1175 (11th Cir. 1999). Defendant has not met

its burden with regards to the issue of attorney’s fees as not only are there several

questions of fact that should be decided by the jury, but Georgia law is also clear that

the award of attorney’s fees is always a question of fact. Therefore, partial summary

judgment respectfully must be denied.

   II. PLAINTIFF’S CLAIM FOR ATTORNEY’S FEES IS FOR THE JURY
       TO DECIDE
      The issue of attorney’s fees is a jury question. See, Covington Square

Associates, LLC v. Ingles Markets, Inc., 287 Ga. 445 (2010). O.C.G.A. § 13-6-11

allows recovery of attorneys’ fees and litigation expenses when a defendant acts in bad

faith, has been stubbornly litigious, or caused a plaintiff unnecessary trouble and

expense. In the instant case, Plaintiff has not asserted “bad faith” nor is bad faith a

required element under that statute.

      A jury may award litigation expenses for a defendant’s stubborn litigiousness or

causing unnecessary trouble and expense when no bona fide controversy or dispute

existed as to Defendant’s liability. King Industrial Realty, Inc v. Rich, 224 Ga. App.

629, 635, 481 S.E. 2d 861 (1997); Wilen v. Murray, 292 Ga. App. 30, 33, 663 S.E. 2d

403 (2008). Whether a bona fide controversy existed is a question for the jury. L.S.

Land Co. v. Burns, 275 Ga. 454, 456, 569 S.E. 2d 527 (2002).


                                                                                      8
        Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 9 of 15




       Georgia law is clear that even if, as Defendants incorrectly assert, a liability

question exists, it is for the jury, rather than the court, to make a determination as to

whether attorney’s fees are warranted. See, Covington Square Assoc LLC v. Ingles

Mkts Inc., 287 Ga 445, 696 S.E.2d 649 (2010) citing Taylor v. Estes, 85 Ga. App. 716,

70 S.E.2d 82 (1952); American Medical Transport v. GLO-AN, 235 Ga. App. 464, 509

S.E.2d 738 (1998); JN Clayton Co. v. Martin, 177 Ga. App. 228, 339 S.E.2d 280

(1985); Brannon Enterprises v. Deaton, 159 Ga. App. 685, 285 S.E.2d 58 (1981); Sapp

v. Howe, 79 Ga. App. 1, 52 S.E.2d 571 (1949); Patterson & Co. v. Peterson, 15 Ga.

App. 680, 84 S.E. 163 (1915).

       In the case at bar, it is Plaintiff’s contention, as supported by the record

evidence, that there is no bona fide controversy at issue. Nonetheless, Defendants

continues to litigate this case at Plaintiff’s expense refusing to accept responsibility for

causing the wreck.

       The evidence is clear that Defendant Parker was the sole cause of the wreck

when he improperly changed lanes colliding with Plaintiff’s vehicle. (Def. Parker

depo., p. 31, lines 23-25 and p. 32, lines 1-11). He admits that he failed to install the

necessary fender mirrors on his truck which could have avoided the wreck all together,

he admits he never saw Plaintiff’s vehicle prior to the collision, and he admits he was

cited and paid a fine for the collision. (Def. Parker depo., p. 42, lines 11-25 and p. 43,


                                                                                          9
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 10 of 15




lines 1-2). Defendants, however, continue to assert that Plaintiff was contributorily

negligent in causing the wreck and have done so since the beginning of written

discovery.

      Defendants rely on speculative evidence and theory in attempting to hold

Plaintiff partially liable for causing the wreck. Defendant Parker did not see Plaintiff

until after the wreck yet cites her having a phone in her hand, post-wreck, as evidence

that she was distracted prior to the collision. (Def. Parker depo., p. 38, lines 18-25).

Plaintiff does not deny holding her cell phone because she used it to call 9-1-1 after

Defendant Parker negligently hit her vehicle. (Plaintiff depo., at 29, lines 5-23).

Furthermore, when asked directly what Plaintiff should have done differently to avoid

the wreck, Defendant Parker admitted, “Nothing really. I mean, nothing but if she’d

been paying attention, she’d probably seen me moving and would - - could have had

moved out of the way or blowed [sic.] the horn or. [sic.]” (Def. Parker depo., p. 56,

lines 11-19) (emphasis added). In short, Defendant Parker victim-blames Plaintiff for

his own admitted negligence.

      The most factually applicable appellate case to the instant case is Daniel v.

Smith, 266 Ga. App. 637, 597 S.E.2d 432 (2004). In Daniel, the plaintiff was driving

straight while the defendant was in the opposite lane of travel when he turned left into

plaintiff’s vehicle. Daniel, 597 S.E.2d at 436. The defendant in Daniel, without


                                                                                     10
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 11 of 15




evidence, asserted that plaintiff had on his right turn blinker and slowed as if he was

going to turn at the intersection but instead continued going straight through the

intersection, contributing to the collision. Daniel at 436.

       Daniel affirmed the jury’s award of attorney’s fees based upon Defendant

refusing to accept liability. Id. Daniel held that the jury was permitted to award full

attorney’s fees on the issue of liability, even if damages were contested. Id. at 437-

438.

       In Daniel, the Court noted that even if the facts somehow supported the

defendant’s claim of how the collision occurred, the defendant still failed to yield. Id.

at 437. The same is true in the instant case. Even if Plaintiff was distracted (which

Plaintiff contends and record evidences shows she was not) as she properly operated

within her lane of travel, Defendant Parker still improperly changed lanes causing the

collision.

       The case at hand is even stronger than the facts found in Daniel because

Defendant Parker did not see Plaintiff before the collision. (Def. Parker depo., p. 31,

lines 23-25 and p. 32, lines 1-11). Unlike the Daniel defendant, Defendants in the

instant case cannot offer any record evidence of Plaintiff’s negligence prior to the

wreck. Assuming, arguendo, Defendant Parker’s speculation that Plaintiff was

distracted prior to the collision was correct, Daniel holds that this fact is merely


                                                                                      11
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 12 of 15




inconsequential and a bona fide controversy still does not exist because a reasonable

juror cannot conclude anything other than Defendant Parker negligently and

improperly changed lanes and was the sole cause of the wreck.

    III. DR. LACEY’S OPINIONS ALONE DO NOT CREATE A BONA FIDE
         CONTROVERSY WORTHY OF SUMMARY JUDGMENT

      Defendants rely on their own hired expert’s testimony regarding Plaintiff’s

injuries and treatment to show that there is a bona fide controversy worthy of the Court

dismissing Plaintiff’s claim for attorney fees. As stated supra, Georgia law clearly

holds that whether a bona fide controversy existed is a question for the jury, and “[t]he

appellate court cannot reverse such an award merely because the evidence would have

supported a verdict for the defendant.” L.S. Land Co. v. Burns, 275 Ga. 454, 456, 569

S.E. 2d 527 (2002).

      Assuming, arguendo, that Dr. Lacey’s opinions created a bona fide controversy

as to proximate cause and damages, this still does not make the issue of attorney’s fees

proper for summary judgment. 2 It would remain a question of fact for the jury. Id.

Furthermore, Dr. Lacey’s opinion should not be used as a mask as to why Defendants

have remained stubbornly litigious and avoided accepting responsibility for causing


2
 Plaintiff has challenged Dr. Lacey as an expert and previously filed Motion to
Exclude the Testimony of Defendants’ Expert Dr. Dennis Lacey, M.D. (See, Doc.
36).

                                                                                      12
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 13 of 15




this wreck. Plaintiff has the right to bring this issue to the jury and let the trier of fact

decide whether a bona fide controversy exists and, ultimately, whether attorney fees

should be rewarded. See Daniel v. Smith, 266 Ga. App. 637, 597 S.E.2d 432 (2004).

Therefore, respectfully, Defendants’ Motion for Partial Summary Judgment must be

denied.

                                     CONCLUSION

       For the reasons stated herein, Plaintiff respectfully requests that this Honorable

Court deny Defendants’ Motion for Partial Summary Judgment in its entirety.

       This 15th day of November, 2019.

                                                  JAMES A. RICE, JR., P.C.

                                                  /s/James A. Rice, Jr.
                                                  James A. Rice, Jr.
                                                  Georgia State Bar No. 602811
                                                  Andrew J. Brandt
                                                  Georgia State Bar No. 962436
                                                  Attorneys for Plaintiff

                                                  563 Spring Street, NW
                                                  Atlanta, Georgia 30308
                                                  (404) 255-4448
                                                  jim@ricefirm.com
                                                  andrew@ricefirm.com

Pursuant to Local Rules 5.1 and 7.1, counsel for Plaintiff certifies that the document
has been prepared in Times New Roman, 14 point font, and that the document does not
contain more than 10 characters per inch of type.



                                                                                          13
       Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 14 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AMBER CLACK,                                   )
                                               )
      Plaintiff,                               )
                                               ) CIVIL ACTION FILE NO.
v.                                             ) 1:19-CV-00441-LMM
                                               )
CAROLINA TRANSPORT OF                          )
BURGAW, INC., HARLAN PARKER,                   )
and GREAT DIVIDE INSURANCE                     )
COMPANY,                                       )
                                               )
      Defendants.                              )

                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the foregoing PLAINTIFF’S

RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR PARTIAL

SUMMARY JUDGMENT with the Clerk of Court using the CM/ECF system which

will automatically send notification of such filing to all attorneys of record:

                                Michael D. Hostetter
                                     Tina Cheng
                                 Nall & Miller, LLP
                               235 Peachtree Street NE
                               North Tower, Suite 1500
                               Atlanta, Georgia 30303




                                                                                  14
Case 1:19-cv-00441-LMM Document 39 Filed 11/15/19 Page 15 of 15




This 15th day of November, 2019.


                                   JAMES A. RICE, JR., P.C.

                                   /s/James A. Rice, Jr.
                                   James A. Rice, Jr.
                                   Georgia State Bar No. 602811
                                   Andrew J. Brandt
                                   Georgia State Bar No. 962436
                                   Attorneys for Plaintiff

                                   563 Spring Street, NW
                                   Atlanta, Georgia 30308
                                   (404) 255-4448
                                   jim@ricefirm.com
                                   andrew@ricefirm.com




                                                                  15
